                      Case 1:18-cv-11386-VSB-KHP Document 197 Filed 02/23/21 Page 1 of 2

                                                            LAW OFFICES
                                         GREENBLUM & BERNSTEIN, P.L.C.
NEIL F. GREENBLUM                         P ATEN T, COPYR IG HT AND TR AD E MARK MATT ERS             NAOKO OHASHI *
BRUCE H. BERNSTEIN                                                                                    HARRY J. GWINNELL◊
JAMES L. ROWLAND
                                                    1950 ROLAND CLARKE PLACE                          JEFFREY H. HANDELSMAN *
ARNOLD TURK ∆                                         RESTON, VA 2 0 1 9 1 -1 41 1                    KENNETH H. SALEN ◊
MICHAEL J. FINK                                                                                       SOK K. HONG ◊
STEPHEN M. ROYLANCE ◊                                   TEL: (7 0 3 ) 7 16 -1 19 1                    TAI KONDO 
ROBERT W. MUELLER                                                                                     JEFFREY R. BOUSQUET ◊
                                                        FAX: (7 0 3 ) 7 1 6 -11 80
WILLIAM E. LYDDANE                                                                                    GARY M. JACOBS ◊
WILLIAM S. BOSHNICK *                             EMAIL: gbpatent@gbpatent.com                        JAMES A. GROMADA
PAUL A. BRAIER, Ph.D.                                                                                 SHAWN A. HAMIDINIA, Ph.D.
P. BRANKO PEJIC *                                       www.gbpatent.com                              ALI M. IMAM *
DANIEL B. MOON
                                                                                                      CHAD E. GORKA
BRUCE H. STONER, JR. ◊
                                                                                                      CHUONG T. NGUYEN *
ENOCH PEAVEY
                                                                                                      JAMES A. DONEGAN 
SEAN C. MYERS-PAYNE, Ph.D.
                                                                                                      CHRISTIAN MANNINO *
JONATHAN R. MILLER *
                                                                                                         _________
STEVEN B. POLLICOFF *
BARRY I. HOLLANDER ◊                                                                                  * ADMITTED TO A BAR
GARY V. HARKCOM *◊                                                                                      OTHER THAN VA


                                                                                       02/23/2021
JAMES P. BONNAMY                                                                                        REGISTERED PATENT AGENT
JILL M. BROWNING                                                                                      ◊ OF COUNSEL
WALTER SCHLAPKOHL, Ph.D.                                                                              ∆ SENIOR COUNSEL




                                                     February 19, 2021

            VIA ECF

            Hon. Katharine H. Parker
            United States Magistrate Judge, Southern District of New York
            Daniel Patrick Moynihan Courthouse
            500 Pearl Street, Room 750
            New York, New York 10007
                                                                                                             02/23/2021
                        Re:   Spectrum Dynamics Medical Limited v. GE; Case No.: 18-cv-11386 (VSB)

            Dear Magistrate Judge Parker:

                    We represent Plaintiff Spectrum Dynamics Medical Limited (“Plaintiff” or “Spectrum”)
            in the above-referenced action. On behalf of Plaintiff and Defendant General Electric Company
            (“GE”), we write pursuant to Federal Rule of Civil Procedure 5.2(e), Rule III(d) of your Honor’s
            Individual Practices in Civil Cases, and the parties’ Stipulated Confidentiality and Protective
            Order (the “Protective Order”) [D.I. 156] to that certain lines contained in the transcript of the
            parties’ appearance before Your Honor on January 27, 2021 [D.I. 182], be redacted and filed
            under seal. The parties respectfully request that before the transcript is made publicly available,
            the court reporter be directed to redact certain statements at pages 7-14, 16, 20, and 31-37 of the
            transcript. The proposed redactions are set forth in Exhibit 1 hereto.

                    The presumption of public access to judicial documents can be overcome if
            countervailing factors warrant confidentiality. See Lugosch v. Pyramid Co. of Onondaga, 435
            F.3d 110, 120 (2d Cir. 2006); see also Nixon v. Warner Commc’ns Inc., 435 U.S. 589, 598
            (1978). Sealing of records may be justified to preserve “higher values,” including the need to
            protect an entity from competitive injury. Lugosch, 435 F.3d at 124; see also Tropical Sails
            Corp. v. Yext, Inc., No. 14- cv-7582, 2016 U.S. Dist. LEXIS 49029, at *10-11 (S.D.N.Y. Apr.
            12) (risk of “competitive injury is sufficiently serious to warrant protection” of proprietary
            business information). Consistent with this, courts routinely permit sealing and redaction of
            competitively sensitive proprietary business information. See, e.g., Louis Vuitton Malletier S.A.
            v. Sunny Merch. Corp., 97 F. Supp. 3d 485, 511 (S.D.N.Y. 2015); Encyclopedia Brown Prods.,
            Ltd. v. Home Box Office. Inc., 26 F. Supp. 2d 606, 614 (S.D.N.Y. 1998); see also Nixon, 435
      Case 1:18-cv-11386-VSB-KHP Document 197 Filed 02/23/21 Page 2 of 2


Hon. Katharine H. Parker                  February 19, 2021                               Page -2-

U.S. at 598 (recognizing need to seal information that might “harm a litigant’s competitive
standing”).

        Here, the discussion in the transcript concerns confidential details of Spectrum’s Trade
Secrets and GE product development that are not publicly available. The respective information
is competitively sensitive and proprietary information of either Spectrum or GE that, if disclosed,
would pose a substantial risk of harm to Spectrum or GE and constitutes “Highly Confidential –
Attorneys’ Eyes Only” information under the Protective Order. [D.I. 156.]. This is the sort of
competitively sensitive information that courts consistently protect from disclosure. See, e.g.,
Ferring B.V. v. Allergan, Inc., No. 12-cv-2650, 2017 U.S. Dist. LEXIS 150239, at *16 (S.D.N.Y.
Sep. 7) (granting motion to seal documents containing proprietary information related to product
development); Encyclopedia Brown, 26 F. Supp. 2d at 612 (sealing documents reflecting
sensitive trade secret information). This is particularly the case where, as here, the information to
be sealed was not relevant to the Court’s resolution of any issue. Cf. Bernstein v. Bernstein
Litowitz Berger & Grossman LLP, 814 F. 3d 132, 143 (2d Cir. 2016) (denying sealing request
where documents were “highly relevant to the exercise of Article III judicial power”).

        The parties’ request is narrowly tailored to protect the parties’ Highly Confidential
information and does not deprive the public of access to critical information. The parties
respectfully request that the Court permit the parties’ requested redactions in the publicly
available version of the January 27, 2021 transcript [D.I. 182].


                                                      Respectfully submitted,

                                                      /s/ Neil F. Greenblum

                                                      Neil F. Greenblum

cc:    All counsel of record (via ECF)
